UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 11-K (Mark One) [X] ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2006 OR [] TRANSITION REPORT PURSUANT TO SECTION15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to AMERICAN ELECTRIC POWER SYSTEM RETIREMENT SAVINGS PLAN (Full title of the plan) AMERICAN ELECTRIC POWER COMPANY, INC. 1 Riverside Plaza, Columbus, Ohio 43215 (Name of issuer of the securities held pursuant to the plan and the address of its principal executive office) AMERICAN ELECTRIC POWER SYSTEM RETIREMENT SAVINGS PLAN TABLE OF CONTENTS SIGNATURES REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FINANCIAL STATEMENTS: Statements of Net Assets Available for Benefits as of December 31, 2006 and 2005 Statements of Changes in Net Assets Available for Benefits for the Years Ended December 31, 2006and 2005 Notes to Financial Statements as of December 31, 2006 and 2005, and for the Years then Ended SUPPLEMENTAL SCHEDULE: Schedule of Assets (Held at End of Year) as of December 31, 2006 EXHIBITS: Exhibit Index Consent of Independent Registered Public Accounting Firm AMERICAN ELECTRIC POWER SYSTEM RETIREMENT SAVINGS PLAN SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Benefits Finance Committee has duly caused this annual report to be signed by the undersigned thereunto duly authorized. By:/s/ Stephan T. Haynes Stephan T. Haynes, Secretary Date: July 12, 2007 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM American Electric Power Service Corporation, as Plan Administrator: We have audited the accompanying statements of net assets available for benefits of the American Electric Power System Retirement Savings Plan (the “Plan”) as of December 31, 2006 and 2005, and the related statements of changes in net assets available for benefits for the years then ended.These financial statements are the responsibility of the Plan's management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Plan is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan’s internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by Plan management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, such financial statements present fairly, in all material respects, the net assets available for benefits of the Plan as of December 31, 2006 and 2005, and the changes in net assets available for benefits for the years then ended in conformity with accounting principles generally accepted in the United States of America. Our audits were conducted for the purpose of forming an opinion on the basic financial statements taken as a whole.The supplemental schedule listed in the Table of Contents is presented for the purpose of additional analysis and is not a required part of the basic financial statements but is supplementary information required by the Department of Labor's Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974. This supplemental schedule is the responsibility of the Plan's management. The supplemental schedule has been subjected to the auditing procedures applied in our audit of the basic 2006 financial statements and, in our opinion, is fairly stated in all material respects when considered in relation to the basic 2006 financial statements taken as a whole. /s/ Deloitte & Touche LLP Columbus, Ohio July 12, 2007 AMERICAN ELECTRIC POWER SYSTEM RETIREMENT SAVINGS PLAN STATEMENTS OF NET ASSETS AVAILABLE FOR BENEFITS AS OF DECEMBER 31, 2 2006 2005 ASSETS Investments: Participant – directed investments (at fair value) $ 2,895,323,884 $ 2,781,045,544 Participant Loans 55,239,294 55,014,826 Total Investments $ 2,950,563,178 $ 2,836,060,370 NET ASSETS AVAILABLE FOR BENEFITS AT FAIR VALUE $ 2,950,563,178 $ 2,836,060,370 See notes to financial statements. AMERICAN ELECTRIC POWER SYSTEM RETIREMENT SAVINGS PLAN STATEMENTS OF CHANGES IN NET ASSETS AVAILABLE FOR BENEFITS FOR THE YEARS ENDED DECEMBER 31, 2 2006 2005 NET INVESTMENT INCOME Interest $ 44,815,428 $ 37,173,823 Dividends 29,661,277 59,184,701 Net Appreciation in Fair Value of Investments 216,080,147 87,773,142 TOTAL 290,556,852 184,131,666 CONTRIBUTIONS Participants 145,140,492 131,405,750 Employer 60,107,657 55,007,584 TOTAL 205,248,149 186,413,334 Distributions To Participants (377,061,437 ) (242,978,237 ) ADMINISTRATIVE AND MANAGEMENT FEES Professional Fees (480,436 ) (201,733 ) Investment Advisory and Management Fees (3,501,192 ) (1,896,276 ) Other Fees (259,128 ) (58,343 ) TOTAL (4,240,756 ) (2,156,352 ) INCREASE IN NET ASSETS 114,502,808 125,410,411 NET ASSETS AVAILABLE FOR BENEFITS BEGINNING OF YEAR 2,836,060,370 2,710,649,959 NET ASSETS AVAILABLE FOR BENEFITS END OF YEAR $ 2,950,563,178 $ 2,836,060,370 See notes to financial statements. AMERICAN ELECTRIC POWER SYSTEM RETIREMENT SAVINGS PLAN NOTES TO FINANCIAL STATEMENTS FOR THE YEARS ENDED DECEMBER 31, 2006 AND 2005 1.PLAN DESCRIPTION The following description of the American Electric Power System Retirement Savings Plan (the “Plan”) is provided for general information purposes only.Participants should refer to the Plan documents for more complete information. The Plan is a defined contribution plan that became effective and commenced operations on January 1, 1978.The Plan covers eligible regularly scheduled full-time and part-time employees of the participating subsidiaries of American Electric Power Company, Inc.(“AEP” or the “Company”).Eligible employees may enroll in the Plan upon commencement of employment.The Plan is subject to the provisions of the Employee Retirement Income Security Act of 1974 (“ERISA”). Generally, eligible employees participating in the Plan may make contributions (as pre-tax, after-tax or, effective beginning July 1, 2006, designated Roth 401(k) contributions) in 1% increments up to 30% of their eligible pay (within IRS limits).That 30% limit will be increased to 50% effective beginning July 1, 2007.Participants who are age 50 and older are able to save additional pre-tax or Roth 401(k) dollars; the catch-up contribution limit was $5,000 and $4,000 for 2006 and 2005, respectively.The Company contributes to the Plan, on behalf of each participant, an amount equal to 75% of the participant’s contributions up to 6% of the participant’s eligible compensation for each payroll period, subject to certain limitations.All contributions are deposited to the American Electric Power System Retirement Savings Plan Trust after each pay period.The Plan, in a manner consistent with the requirements under section 401 et seq., of the Internal Revenue Code, restricts the amount that certain participants who are deemed highly compensated may contribute to the Plan.Participants are allowed to change investment elections, change investment percentages in the funds, or move existing fund balances on a daily basis.Participants are immediately vested in their pre-tax, after-tax, Roth 401(k) and the Company matching contributions, including earnings thereon. American Electric Power Service Corporation (“AEPSC”) is the plan administrator (Plan Administrator) and plan sponsor (Plan Sponsor).AEPSC is a wholly-owned subsidiary of AEP.Until July 1, 2006, Fidelity Management Trust Company (“Fidelity”) was the trustee for all funds and the record keeper for the entire Plan. Effective July 1, 2006, Fidelity Management Trust Company was replaced by JP Morgan Chase Bank N.A. as custodian and trustee and JP Morgan Retirement Plan Services LLC as record keeper with respect to the Plan.Also effective July 1, 2006, the investment options offered by the Plan were changed to a series of separately managed accounts, interests in commingled and collective trusts and self-directed mutual fund brokerage accounts for which JP Morgan affiliates provide custody, trustee, recordkeeping and other services. The AEP Stock Fund, a Plan investment option, is an Employee Stock Ownership Plan (“ESOP”).As a result, participants can elect to have dividends generated from their AEP Stock Fund holdings paid out in cash, rather than automatically reinvested in the fund.The dividend payouts are made periodically, but no less often than annually, and are treated as ordinary income for tax purposes.The 10 percent early withdrawal penalty for individuals under age 59-1/2 does not apply to these dividend payouts. Participants may transfer the value of their own cumulative contributions, in any whole percentage or dollar amount, among investments, and change their investment elections on a daily basis.Participants may change their payroll contribution elections coinciding with Company payroll periods. Excluding their pre-tax and Roth 401(k) contributions, participants may make an unlimited number of withdrawals of their interest in the Plan, including Company matching contributions, which are immediately vested.Pre-tax and Roth 401(k) contributions are not eligible for withdrawal by participants not yet age 59-1/2, except under hardship as defined by the Plan or severance of employment. Participants may borrow from their savings plan accounts, a minimum of $1,000 but no more than the lesser of $50,000 or 50% of their account balance.Loan terms range from 12 months to 60 months (or up to 180 months for certain residential loans), or any monthly increment in-between.Interest rates, fixed for the life of the loan, are calculated by adding 1% to the prime rate, as reported in the Wall Street Journal.For loans taken before July 1, 2006, the interest rate is in effect as of the first business day of the calendar quarter in which the loan is taken.For loans taken after July 1, 2006, the interest rate is in effect as of the first business day of the calendar month in which the loan is taken.Active employees make principal and interest payments through payroll deductions. Retirees/surviving spouses may make monthly payments using a coupon book or through automatic withdrawal from their bank account.Participant loans and the accrued interest are collateralized by the account balance, and upon default, the outstanding balance is subjected to income taxes and possibly penalty taxes. 2.ACCOUNTING POLICIES The accompanying financial statements are prepared on the accrual basis of accounting. Certain amounts in the 2005 financial statements have been reclassified to conform with the 2006 presentation. Investments are reported in the Statements of Net Assets Available for Benefits at fair value, except for its benefit responsive investment contract investments, which are stated at contract value. The shares of AEP common stock held in the AEP Stock Fund investments are valued at year-end quoted stock closing prices. Quoted market prices are used to value investments (including, but not limited to, the shares of AEP common stock held in the AEP Stock Fund), except investments in registered investment companies, collective trust funds or commingled funds, which are stated at estimated fair values based on the value of the underlying securities and assets as provided by the Trustee.All participant loans are valued at the outstanding loan balances. The Managed Income Fund includes investment contracts valued at contract value, which is equal to cost (contributions), plus interest, less withdrawals.
